Case 20-20425-GLT         Doc 90    Filed 03/09/20 Entered 03/09/20 14:15:47             Desc Main
                                    Document     Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :   Bankruptcy No. 20-20425-GLT
                                                 :
VideoMining Corporation,                         :   Chapter 11
                                                 :
             Debtor.                             :
------------------------------                   :
VideoMining Corporation                          :   Document No. _________
                                                 :
                Movant,                          :   Related Document No.: 42
                                                 :
         v.                                      :
                                                 :
Enterprise Bank, White Oak Business              :
Capital, Inc, On Deck Capital, Itria             :
Ventures, LLC, Broadway Advance                  :   Hearing Date:          March 12, 2020
Funding, Green Note Capital Partners, Inc.,      :   Hearing Time:          3:30 P.M.
                                                 :
                Respondents.                     :

                 MOTION TO WITHDRAW OBJECTION TO DEBTOR’S
                          USE OF CASH COLLATERAL

         AND NOW comes Itria Ventures, LLC, (“Itria”) and files the following Motion to

Withdraw its objection to Debtor’s use of cash collateral as follows:

         1.     On February 5, 2020, Debtor filed an emergency Motion to Use Cash Collateral,

at Document No. 13.

         2.     On that same date, Debtor filed an emergency Motion to Release Receivables and

Prohibit Interference with Debtor’s Customers at Document No. 16.

         3.     On February 10, 2020, Itria filed an Objection to Debtor’s Use of Cash Collateral,

raising, as part of the Objection, the use of the Hershey’s receivable by the Debtor.

         4.     At a hearing held on February 10, 2020, the Court entered an interim Order

authorizing Debtor to use a portion of the cash collateral and further ordering that the Parties

resolve the issue regarding the Hershey’s receivable.



{00580715.1}
Case 20-20425-GLT         Doc 90     Filed 03/09/20 Entered 03/09/20 14:15:47               Desc Main
                                     Document     Page 2 of 2


         5.     On February 21, 2020, at Document No. 59, Debtor filed a Status Report

regarding the interest in the Hershey’s receivable, advising the Court that the issue had not been

resolved.

         6.     In the interim, Itria has carefully reviewed the matter and believes it is in all

Parties’ best interest that Itria withdraws its objection to Debtor’s use of cash collateral filed at

Document No. 42, and withdraws any other objection to the use of the Hershey’s receivable.

         WHEREFORE, Itria Ventures, LLC requests this Court grant its Motion to Withdraw its

Objection and issue an appropriate Order.

                                                    Respectfully submitted,

                                                    FELDSTEIN GRINBERG LANG & MCKEE

                                                    By /s/ Jeffrey R. Lalama, Esquire
                                                       Jeffrey R. Lalama, Esquire
                                                       PA ID No. 52709
                                                       E-mail: jlalama@fglmlaw.com
                                                       428 Boulevard of the Allies, Suite 600
                                                       Pittsburgh, PA 15219
                                                       Telephone: 412-263-6074
                                                       Facsimile: 412.263.6101

                                                    SEIDMAN & PINCUS, LLC
                                                    By /s/ Owen Lipnick, Esquire
                                                       Owen Lipnick, Esquire
                                                       E-mail: olseidmanllc.com
                                                       777 Terrace Avenue, Suite 508
                                                       Hasbrouck Heights, NJ 07604
                                                       Telephone: 201-473-0047
                                                       NJ Bar ID No. 043041994




{00580715.1}
